IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 99-31019
                              Summary Calendar



THINH TRAN,

                                         Petitioner-Appellant,

                                   versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                         Respondent-Appellee.


                       ---------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 98-CV-2924-T
                       ---------------------
                          December 19, 2000
Before DAVIS, JONES, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

            Trinh Tran, a Louisiana prisoner (# 295395), appeals from

the denial of his 28 U.S.C. § 2254 habeas corpus petition.                  On

February   15,   2000,   this   court   granted    him    a   certificate   of

appealability (“COA”) with respect to the issues (a) whether the

trial    court   erred   in   denying   his   motion     to   quash   in-court

identifications by two victims, which were allegedly based on

tainted out-of-court identifications, and (b) whether the evidence

was insufficient to support his conviction of the armed robbery of




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                       No. 99-31019
                                            -2-

a third victim, Duc Lee, who was not able to identify him at trial

as the robber.

             Tran has not shown that the admission of the in-court

identifications by victims Kieu Nguyen and Tu Dao violated his due-

process      rights,        even       though      their        pretrial      photographic

identifications of him had been suppressed because the taking of

Tran’s photograph had violated his Fourth Amendment rights.                              There

has   been    neither        a     state-court       finding        that    the     pretrial

identification was “impermissibly suggestive,” nor even an explicit

argument      by    Tran         regarding         the     suggestiveness           of     that

identification.        See Simmons v. United States, 390 U.S. 377, 384

(1968);      Manson     v.       Brathwaite,        432     U.S.      98,     114    (1977).

Accordingly, the admission of the in-court identifications does not

implicate the Due Process Clause.                  See United States v. Smith, 546

F.2d 1275, 1281 (5th Cir. 1977) (“[o]nly if the photographic spread

is found to be impermissibly suggestive is the district court in a

position to consider whether it created a substantial risk of

misidentification”).              Tran has not demonstrated that the state

courts’ resolution of the identification issue “resulted in a

decision     that     was    contrary        to,    or     involved    an     unreasonable

application of, clearly established Federal law, as determined by

the   Supreme      Court     of    the   United      States.”         See   28      U.S.C.    §

2254(d)(1).

             Tran     also       has   not   made        such   a   showing    as     to    his

contention that the evidence was insufficient to establish that he

committed the armed robbery of Duc Lee.                         Although Lee could not

identify Tran as the robber, the identifications by Nguyen and Dao,
                          No. 99-31019
                               -3-

who were also present, were more than sufficient to establish

Tran’s identity.

          The judgment of the district court is AFFIRMED.